Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202)479-3011
                                 November 2, 2015



Clerk
Court of Appeals of Texas, Twelfth District
1517 W. Front Street
Suite 354
Tyler, TX 75702                                Pg9$P IN COURT OF APPEALS
                                                12th Court of Appeals District

        Re:   Chester Staples
              v. Texas
              No. 15-5847
                                                   PAM ESTES, CL
              (Your No. 12-13-00126-CR)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                                    ^^\>
                                           Scott S. Harris, Clerk